Lorain App. No. 99CA007445. This cause is pending before the court as an appeal from the Court of Appeals for Lorain County. Upon consideration of the motion of amicus curiae, Ohio Attorney General Betty D. Montgomery, to participate in oral argument'scheduled for November 28, 2001,
IT IS ORDERED by the court that the motion of amicus curiae, Ohio Attorney General Betty D. Montgomery, to participate in oral argument be, and hereby is, granted, and amicus curiae shall share the time allotted to appellees.